                                                                                                       Form 1-1
UNITED STATES COURT OF INTERNATIONAL TRADE                                           FORM 1

  Keirton USA, Inc.
                                    Plaintiff,                        SUMMONS
          v.                                                          Court No. 21-00452

  UNITED STATES,
                                    Defendant.

TO:       The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
U.S.C. § 1581(a) to contest denial of the protest specified below (and the protests listed in the
attached schedule).
                                                       /s/ Mario Toscano
                                                       Clerk of the Court


                                                 PROTEST
 Port(s) of                                             Center (if known):
               3001, Seattle, WA
 Entry:
 Protest       300221103719                             Date Protest Filed:    June 15, 2021
 Number:
 Importer:      Keirton USA, Inc.                       Date Protest Denied:   July 8, 2021 (deemed)

 Category of Agricultural equipment parts
 Merchandise:

                              ENTRIES INVOLVED IN ABOVE PROTEST
       Entry              Date of           Date of         Entry              Date of            Date of
      Number               Entry          Liquidation      Number               Entry           Liquidation
No. Sq4-03475065      March 23, 2021




                                                                                Bradley P. Thoreson,
                                                                                bthoreson@buchalter.com

                                                                                1420 Fifth Avenue, Suite 3100
                                                                                Seattle, WA 98101-1337
                                                                                Telephone: 206.319.7052
                                                                                                               Form 1-2
                             CONTESTED ADMINISTRATIVE DECISION
                                        Appraised Value of Merchandise
                                             Statutory Basis                              Statement of Value

  Appraised:




  Protest Claim:


                                         Classification, Rate or Amount
                                             Assessed                                     Protest Claim

     Merchandise          Tariff Classification             Rate              Tariff Classification             Rate




                                                         Other
    The Subject Merchandise is excluded by CBP as "drug paraphernalia," see 21 U.S.C. § 863(d), and CBP has refused to
   recognize the exemption of 21 U.S.C. § 863(f)(1). Protest deemed denied pursuant to 19 C.F.R. § 174.21(b).


  The issue which was common to all such denied protests:
  Legal interpretation of the exemption of 21 U.S.C. § 863(f)(1).

Every denied protest included in this civil action was filed by the same above-named importer, or person authorized under
19 U.S.C. § 1514(c)(2). The category of merchandise specified above was involved in each entry of merchandise included
in every such denied protest. The issue or issues stated above were common to all such denied protests. All such protests
were filed and denied as prescribed by law. All liquidated duties, charges or exactions have been paid.

                                                             /s/ Bradley P. Thoreson
                                                                   Signature of Plaintiff's Attorney

                                                            August 19, 2021
                                                                    Date
                                                                                                 Form 1-3


                                          SCHEDULE OF PROTESTS

       _________________________
       Center (if known)


 Protest               Date Protest   Date Protest   Entry              Date of         Date of         Port
 Number                Filed          Denied         Number             Entry           Liquidation     Code




(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1,
2011; July 17, 2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017; June 22, 2021, eff. July 26, 2021.)
